137 S.E.2d 846 (1964)
262 N.C. 487
Eugene M. JONES
v.
Waverly M. HESTER.
No. 19.
Supreme Court of North Carolina.
September 23, 1964.
Robert N. Golding, W. Y. Wilkins, Jr., Tryon, for plaintiff appellee.
McCown, Lavender & McFarland, by Wm. A. McFarland, Tryon, and Hamrick & Jones, by Fred D. Hamrick, Jr., Rutherfordton, for defendant appellee.
*847 PER CURIAM.
The plaintiff insists the trial court committed errors relating to the first and second issues. If errors there be, they were not prejudicial for the reason that the answers to those issues were favorable to the plaintiff. The verdict on Issue No. 1 entitled the plaintiff to nominal damages. Any further compensatory damages (other than nominal) could be awarded only upon the basis of proof, by the greater weight of the evidence. The answer to Issue No. 2 permitted the jury to award punitive damages in its discretion, not as a matter of right, but as punishment for intentional wrongdoing. The damages to be awarded, therefore, were matters to be decided by the jury as issues of fact and not by the court as questions of law. The court did not commit error in refusing to set aside the issues as to damages.
In the verdict and judgment, we find
No error.